DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains claims directed to the following patentably distinct species:

I. Obtaining a position of an object relative to a device comprising receiving sets of coordinates, drawn to paragraph [0014] and claim 3

II. Obtaining a position of an object relative to a device comprising receiving a reflection of a sense signal, drawn to paragraph [0015] and claim 4

III. Obtaining a position of an object relative to a device comprising capturing an image of the object, drawn to paragraph [0016] and claim 5

The species are independent or distinct because each require wholly different methods of obtaining a relative position that requires different structures that would require separate searches in the art. For example, invention I would require a search for a mechanism for determining position coordinates (e.g. a GPS); invention II would require a search for an emitter and receiver of a sense signal; and invention III would require a search for an image capturing device and a processor for analyzing an image. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, and 6-13 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

inventions have acquired a separate status in the art in view of their different classification
•    the inventions have acquired a separate status in the art due to their recognized divergent subject matter
•    the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Other Issues
Although Applicant is only given two months to respond to the restriction requirement and not required to address the following issues, the Examiner is providing them in order to promote compact prosecution. It would appear beneficial for Applicant to address the problems before first action on the merits. If Applicant does not address them, they will be in the first action on the merits. 


	Regarding claims 1 and 13, the claims appear to have 112(a), Scope of Enablement issues due to the broad recitations in the claims. For example, there are several generic recitations of “obtaining” and “determining” without giving any guidance on how the obtaining and determining occur, leaving these recitations opened and encompassing methods of obtaining and determining that are not taught or contemplated by Applicant. One way to alleviate this would be to at least include sensors or other elements in the system that are capable of performing these actions, which the dependent claims further highlight. 

	Regarding claim 11, the claim appears to have 112(b) issues since a separate light source that also sends out an embedded code is claimed. This leads to confusion on if it is the same or a different light source that is already present in claim 1 and based on the wording, it is also unclear what this significance of this light source and subsequent code is if it is different than the one in claim 1.  

	Regarding claim 12, the claim appears to have a 101 issue as this is drawn to a computer readable medium but the Specification does not explicitly exclude signals, per se, and therefore encompasses non-statutory embodiments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/           Examiner, Art Unit 2637